

Exhibit 10.42
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 27,
2014, by and among Alimera Sciences, Inc., a Delaware corporation with
headquarters located at 6120 Windward Parkway, Suite 290, Alpharetta, GA 30005
(the “Company”), and the investors listed on the Schedule of Investors attached
hereto as Exhibit A (individually, an “Investor” and collectively, the
“Investors”).
BACKGROUND
A.    Each Investor, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of the common stock, par value $0.01 per
share, of the Company (the “Common Stock”), set forth opposite such Investor’s
name on Exhibit A hereto under the heading “Common Shares” (which aggregate
amount for all Investors together shall be 6,250,000 shares of Common Stock and
shall collectively be referred to herein as the “Common Shares”).
B.    The Company and each Investor are executing and delivering this Agreement
in reliance upon the exemption from registration afforded by Section 4(a)(2) of
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.
C.    The Common Shares to be issued pursuant to this Agreement are collectively
referred to herein as the “Securities.”
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
ARTICLE I
DEFINITIONS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated:
“Additional Filing Date” means the later of (i) the date sixty (60) days after
the date substantially all of the Registrable Securities registered under the
immediately preceding Registration Statement are sold and (ii) the date six (6)
months from the Effective Date of the immediately preceding Registration
Statement, or, if such date is not a Business Day, the next date that is a
Business Day.

-1-

--------------------------------------------------------------------------------



“Additional Registration Statement” has the meaning set forth in Section 6.1(a).
“Additional Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the SEC,
(a) ninety (90) days after the Additional Filing Date or (b) five (5) Trading
Days after the Company receives notification from the SEC that the Additional
Registration Statement will not become subject to review and the Company fails
to request to accelerate the effectiveness of the Registration Statement, or
(ii) if the Additional Registration Statement becomes subject to review by the
SEC, one hundred and twenty (120) days after the Additional Filing Date, or, if
such date is not a Business Day, the next date that is a Business Day.
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
“Agent” has the meaning set forth in Section 3.1(l).
“Agreement” has the meaning set forth in the Preamble.
“Allowed Delay” has the meaning set forth in Section 6.1(e).
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
“Closing Date” means the date and time of the Closing and shall be 11:00 a.m.,
New York City time, on January 31, 2014 or such later date and time as is
mutually agreed to by the Company and each Investor.
“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or, if such date is not a Trading Day, the nearest
preceding date that is a Trading Day) on the primary Eligible Market or exchange
or quotation system on which the Common Stock is then listed or quoted.
“Company” has the meaning set forth in the Preamble.
“Company Counsel” means Gunderson Dettmer Stough Villeneuve Franklin &
Hachigian, LLP with offices located at 850 Winter Street, Waltham, MA 02451.
“Common Shares” has the meaning set forth in the Preamble.
“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
“Company’s Knowledge”, “Company’s knowledge,” “to the knowledge of the Company”
or similar phrases means with respect to any statement made to the knowledge of
the Company, that

-2-

--------------------------------------------------------------------------------



statement is based upon the actual knowledge of the chief executive officer,
president, chief financial officer, chief operating officer and chief scientific
officer of the Company.
“Contingent Obligation” has the meaning set forth in Section 3.1(cc).
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.
“Effectiveness Period” has the meaning set forth in Section 6.1(b).
“8-K Filing” has the meaning set forth in Section 4.5.
“Eligible Market” means any of The New York Stock Exchange, Inc., The NYSE MKT,
The NASDAQ Global Select Market, the NASDAQ Global Market or The NASDAQ Capital
Market.
“Environmental Laws” has the meaning set forth in Section 3.1(ff).
“Event” has the meaning set forth in Section 6.1(d).
“Event Payments” has the meaning set forth in Section 6.1(d).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Events” has the meaning set forth in Section 6.1(d)(ii).
“Excluded Investors” means Cowen and Company, LLC and its Affiliates, other than
Ramius LLC and any investment funds or managed accounts managed or advised by
Ramius LLC.
“Filing Date” means the Initial Filing Date and the Additional Filing Date, as
applicable.
“GAAP” has the meaning set forth in Section 3.1(g).
“Hazardous Materials” has the meaning set forth in Section 3.1(ff).
“Indebtedness” has the meaning set forth in Section 3.1(cc).
“Indemnified Party” has the meaning set forth in Section 6.4(c).
“Indemnifying Party” has the meaning set forth in Section 6.4(c).
“Insider” means each director, executive officer, other officer of the Company
participating in the Offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity

-3-

--------------------------------------------------------------------------------



securities, calculated on the basis of voting power and any promoter connected
with the Company issuer in any capacity on the date hereof.
“Insider Certification” means the certification in the form of Exhibit G, to be
executed and delivered by each Insider prior to the execution and delivery of
this Agreement.
“Initial Filing Date” means sixty (60) days after the Closing Date or, if such
date is not a Business Day, the next date that is a Business Day.
“Initial Registration Statement” has the meaning set forth in Section 6.1(a).
“Initial Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the SEC,
the earliest of (a) ninety (90) days after the Closing Date or (b) five (5)
Trading Days after the Company receives notification from the SEC that the
Registration Statement will not become subject to review and the Company fails
to request to accelerate the effectiveness of the Registration Statement, or
(ii) if the Registration Statement becomes subject to review by the SEC, one
hundred and twenty (120) days after the Closing Date, or, if such date is not a
Business Day, the next date that is a Business Day.
“Intellectual Property Rights” has the meaning set forth in Section 3.1(t).
“Lien” means any lien, charge, claim, security interest, encumbrance or other
similar restriction.
“Lock-Up Period” has the meaning set forth in Section 4.9.
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation reasonable out-of-pocket
attorneys’ fees.
“Material Adverse Effect” means (i) a material adverse effect on the financial
condition, results of operations, assets or business of the Company and the
Subsidiaries, taken as a whole, or (ii) a material and adverse impairment of the
Company's ability to perform its obligations under any of the Transaction
Documents; except that any of the following, either alone or in combination,
shall not be deemed a Material Adverse Effect: (A) effects caused by changes or
circumstances affecting general market conditions in the U.S. economy or which
are generally applicable to the industry in which the Company operates, (B)
effects resulting from or relating to the announcement or disclosure of the sale
of the Securities or other transactions contemplated by this Agreement, or (C)
effects caused by any event, occurrence or condition resulting from or relating
to the taking of any action in accordance with this Agreement.
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.
“Material Permits” has the meaning set forth in Section 3.1(v).

-4-

--------------------------------------------------------------------------------



“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
“Registrable Securities” means the Common Shares issued or issuable pursuant to
the Transaction Documents, together with any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing; provided that the Investor has completed
and delivered to the Company a Registration Statement Questionnaire; and
provided, further, that the Common Shares shall cease to be Registrable
Securities upon the earliest to occur of the following: (A) sale pursuant to a
Registration Statement or Rule 144 under the Securities Act, or (B) becoming
eligible for sale by an Investor pursuant to Rule 144 without the requirement to
be in compliance with Rule 144(c)(1).
“Registration Statement” means each registration statement required to be filed
under Article VI, including the Initial Registration Statement, all Additional
Registration Statements, and, in each case, the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
“Required Effectiveness Date” means the Initial Required Effectiveness Date and
the Additional Required Effectiveness Date, as applicable.
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
“SEC” has the meaning set forth in the Preamble.
“SEC Guidance” means (i) Rule 415 promulgated under the Securities Act and (ii)
any publicly available written guidance, comments or requirements of the SEC
staff regarding Rule 415.

-5-

--------------------------------------------------------------------------------



“Securities” has the meaning set forth in the Preamble.
“Securities Act” has the meaning set forth in the Preamble.
“SEC Reports” has the meaning set forth in Section 3.1(g).
“Shares” means shares of the Company’s Common Stock.
“Short Sales” has the meaning set forth in Section 3.2(h).
“Subsidiary” means any Significant Subsidiary (which for purposes of this
Agreement has the meaning ascribed to such term in Regulation S-X under the
Exchange Act) of the Company.
“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on its primary Trading Market, then a day on which
trading of the Common Stock occurs on an Eligible Market, or (c) if the Common
Stock is not listed or quoted as set forth in clauses (a) or (b) hereof, any
Business Day.
“Trading Market” means The NASDAQ Global Select Market / The NASDAQ Global
Market / The NASDAQ Capital Market / The NYSE MKT / The New York Stock Exchange,
Inc. or any other Eligible Market, or any national securities exchange, market
or trading or quotation facility on which the Common Stock is then listed or
quoted.
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, and the Transfer Agent Instructions.
“Transfer Agent” means American Stock Transfer & Trust Company, with a mailing
address of 59 Maiden Lane, New York, NY 10038-4667, and a telephone number of
(212) 936-5100, and any successor transfer agent of the Company.
“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
ARTICLE II
PURCHASE AND SALE
2.1    Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the number
of Common Shares set forth opposite such Investor's name on Exhibit A hereto
under the heading “Common Shares” for the price set forth opposite such
Investor’s name on Exhibit A hereto under the heading “Purchase Price”. The date
and time of the Closing and shall be

-6-

--------------------------------------------------------------------------------



11:00 a.m., New York City time, on the Closing Date. The Closing shall take
place at the offices of the Company Counsel.
2.2    Closing Deliveries.
(a)    At the Closing, the Company shall deliver or cause to be delivered to
each Investor the following:
(i)    one or more stock certificates (or copies thereof provided by the
Transfer Agent), free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing such number of Common
Shares set forth opposite such Investor’s name on Exhibit A hereto under the
heading “Common Shares”, registered in the name of such Investor (or its
designee);
(ii)    a legal opinion of Company Counsel, in the form of Exhibit C, executed
by such counsel and delivered to the Investors and the Agent;
(iii)    duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent; and
(iv)    evidence of the filing of a Listing of Additional Shares Notification
with the Trading Market covering all of the Common Shares.
(b)    At the Closing, each Investor shall deliver or cause to be delivered to
the Company the purchase price set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Purchase Price” in United States dollars and
in immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors and the Agent as of the date hereof
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date) as follows:
(c)    Subsidiaries. Except as disclosed in the SEC Reports, (i) the Company has
no Subsidiaries, (ii) the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any Lien, (iii) all the issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights, and (iv) the
Company or one of its Subsidiaries, directly or indirectly, has the unrestricted
right to vote and (subject to limitations

-7-

--------------------------------------------------------------------------------



imposed by applicable law) to receive dividends and distributions on all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.
(d)    Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly organized, validly existing and in good standing (to the
extent the concept of good standing or an equivalent concept is applicable under
the laws of such jurisdiction) under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite legal
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each of the Subsidiaries is duly qualified to do business and is in good
standing (to the extent the concept of good standing or an equivalent concept is
applicable under the laws of such jurisdiction) as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(e)    Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders. Each of the Transaction Documents to which it is a party
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
(f)    No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not, and will
not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event

-8-

--------------------------------------------------------------------------------



that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Material Contract to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound, or affected, except to the extent
that such conflict, default, termination, amendment, acceleration or
cancellation right would not reasonably be expected to have a Material Adverse
Effect, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction or decree of any court or governmental authority to which
the Company or any Subsidiary is subject (including, assuming (A) the accuracy
of the representations and warranties of the Investors set forth in Section 3.2
hereof, (B) none of the Insiders and the Agent is subject to any “bad actor”
disqualification specified in Rule 506(d) of Regulation D and (C) the Insiders
and the Agent have complied with the “bad actor” disclosure requirements set
forth in Rule 506(e) of Regulation D), federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company or any
Subsidiary is bound or affected, except to the extent that such violation would
not reasonably be expected to have a Material Adverse Effect.
(g)    The Securities. The Securities are duly authorized and, when issued and
paid for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens and will not
be subject to preemptive or similar rights of stockholders (other than those
imposed by the Investors). Assuming (i) the accuracy of the representations and
warranties of the Investors set forth in Section 3.2 hereof, (ii) none of the
Insiders and the Agent is subject to any “bad actor” disqualification specified
in Rule 506(d) of Regulation D and (iii) the Insiders and the Agent have
complied with the “bad actor” disclosure requirements set forth in Rule 506(e)
of Regulation D, the offer, issuance and sale of the Common Shares to the
Investors pursuant to the Agreement are exempt from the registration
requirements of the Securities Act.
(h)    Capitalization. The SEC Reports accurately set forth the Company’s
capitalization as of September 30, 2013, including Options and Convertible
Securities of the Company outstanding as of such date. All outstanding shares of
capital stock are duly authorized, validly issued, fully paid and nonassessable
and have been issued in compliance in all material respects with all applicable
securities laws. Except as disclosed in the SEC Reports, the Company did not
have outstanding at September 30, 2013 any other options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or securities
or rights convertible or exchangeable into shares of Common Stock. Except as
disclosed in the SEC Reports and except for customary adjustments as a result of
stock dividends, stock splits,

-9-

--------------------------------------------------------------------------------



combinations of shares, reorganizations, recapitalizations, reclassifications or
other similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
such securities. To the Company’s Knowledge, except as disclosed in the SEC
Reports and any Schedules filed with the SEC pursuant to Rule 13d-1 of the
Exchange Act by reporting persons, no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the Exchange Act),
or has the right to acquire, by agreement with or by obligation binding upon the
Company, beneficial ownership of in excess of 5% of the outstanding Common
Stock.
(i)    SEC Reports. The Company has filed all reports required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the twelve (12) months preceding the date hereof.
Such reports (including the exhibits thereto and the documents incorporated by
reference therein) required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed by the Company under the Exchange Act, whether or not any such
reports were required being collectively referred to herein as the “SEC Reports”
and, together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials”. As of their respective dates (or, if amended or
superseded by a filing prior to the Closing Date, then on the date of such
filing), the SEC Reports filed by the Company complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the SEC Reports,
when filed (or, if amended or superseded by a filing prior to the Closing Date,
then on the date of such filing) by the Company or declared effective by the
SEC, in the case of any registration statement filed pursuant to the Securities
Act, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or, if amended or superseded by a filing prior to
the Closing Date, then on the date of such filing). Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements, the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP or may be condensed or summary statements, and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof

-10-

--------------------------------------------------------------------------------



and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All material agreements to which the Company or any Subsidiary is a
party or to which the property or assets of the Company or any Subsidiary are
subject are included as part of or identified in the SEC Reports, to the extent
such agreements are required to be included or identified pursuant to the rules
and regulations of the SEC.
(j)    Financial Statements Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would reasonably be expected
to have a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities other than (A) trade payables and accrued expenses incurred
in the ordinary course of business and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the changed its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (except for repurchases by the Company of shares of capital
stock held by employees, officers, directors, or consultants pursuant to an
option of the Company to repurchase such shares upon the termination of
employment or services), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company incentive plans. The Company has not taken any steps to seek protection
pursuant to any bankruptcy law and the Company has not received any written
notice that any Person intends to initiate involuntary bankruptcy proceedings
against the Company or any Subsidiary.
(k)    Absence of Litigation. Except as disclosed in the SEC Reports, there is
no action, suit, claim, or Proceeding, or, to the Company’s Knowledge, inquiry
or investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Company’s Knowledge,
threatened in writing against or affecting the Company or any of its
Subsidiaries that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
(l)    Compliance. Neither the Company nor any Subsidiary, except in each case
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received written notice of a claim that it is
in default under or that it is in violation of, any Material Contract to which
it is a party or by which

-11-

--------------------------------------------------------------------------------



it or any of its properties is bound (other than such defaults or violations
that have been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is in violation of any statute, rule
or regulation of any governmental authority.
(m)    Title to Assets. Neither the Company nor the Subsidiaries own any real
property. The Company and the Subsidiaries have good and marketable title in all
tangible personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens disclosed in the SEC Reports or Liens that would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Company and the Subsidiaries are in material compliance.
(n)    No General Solicitation; Placement Agent's Fees. Neither the Company, nor
to the Company’s Knowledge, any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement. The Company shall pay,
and hold each Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable out-of-pocket attorney's fees and
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement. The Company acknowledges
that it has engaged Cowen and Company, LLC as its exclusive placement agent (the
“Agent”) in connection with the sale of the Securities. Other than the Agent,
the Company has not engaged any placement agent or other agent in connection
with the sale of the Securities.
(o)    Rule 506 Compliance. Assuming (A) the accuracy of the representations and
warranties of the Investors set forth in Section 3.2 hereof, (B) none of the
Insiders and the Agent is subject to any “bad actor” disqualification specified
in Rule 506(d) of Regulation D and (C) the Insiders and the Agent have complied
with the “bad actor” disclosure requirements set forth in Rule 506(e) of
Regulation D), the Company is not disqualified from relying on Rule 506 of
Regulation D under the Securities Act (“Rule 506”) for any of the reasons stated
in Rule 506(d) in connection with the issuance and sale of the Common Shares to
the Investor pursuant to this Agreement. The Company has exercised reasonable
care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists. The Company has furnished to each
Investor, a reasonable time prior to the date hereof, a description in writing
of any matters that would have triggered disqualification under Rule 506(d) but
which occurred before September 23, 2013, in

-12-

--------------------------------------------------------------------------------



each case, in compliance with the disclosure requirements of Rule 506(e). The
Company has exercised reasonable care, including without limitation, conducting
a factual inquiry that is appropriate in light of the circumstances, into
whether any such disqualification under Rule 506(d) would have existed and
whether any disclosure is required to be made to Investor under Rule 506(e). Any
outstanding securities of the Company (of any kind or nature) that were issued
in reliance on Rule 506 at any time on or after September 23, 2013 have been
issued in compliance with Rule 506(d) and (e) and no party has any reasonable
basis for challenging any such reliance on Rule 506 in connection therewith.
(p)    Private Placement. Neither the Company nor, to the Company’s knowledge,
any Person acting on the Company’s behalf has, directly or indirectly, at any
time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market. The sale and issuance of the Securities
hereunder does not contravene the rules and regulation of any applicable Trading
Market on which the Common Stock is listed or quoted.
(q)     Investment Act. The Company is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
(r)    Listing and Maintenance Requirements. The Company has not, in the twelve
(12) months preceding the date hereof, received written notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance with all such
listing and maintenance requirements in all material respects.
(s)    Registration Rights. Except as described in the SEC Reports, the Company
has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not been
satisfied or waived with respect to the transactions contemplated by this
Agreement.
(t)    Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state

-13-

--------------------------------------------------------------------------------



of incorporation that is or could become applicable to any of the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, as a result of the Company’s issuance of the Securities and the
Investors’ ownership of the Securities.
(u)    Acknowledgment Regarding Investors' Purchase of Securities. Based upon
the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors (other
than Excluded Investors) is acting solely in the capacity of an arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that no
Investor (other than Excluded Investors) is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor (other than Excluded Investors) or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investors’ purchase of the Securities. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
(v)    Patents and Trademarks. The Company and its Subsidiaries own, or possess
adequate rights or licenses to use, all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted, except where the failure
to own or possess such rights or licenses does not have and is not reasonably
expected to have a Material Adverse Effect. None of the Company's registered
trademarks, issued patents or registered copyrights have expired or terminated,
or are expected to expire or terminate, within two (2) years from the date of
this Agreement, except for such trademarks, patents or copyrights the expiration
or termination of which would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. The Company does not have any
knowledge of any infringement by the Company or its Subsidiaries of Intellectual
Property Rights of others. Except as disclosed in the SEC Reports, there is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights. Neither the Company nor any of its Subsidiaries is
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

-14-

--------------------------------------------------------------------------------



(w)    Insurance. The Company and the Subsidiaries are insured by, to the
Company’s Knowledge, insurers of recognized financial responsibility against
such losses and risks and in such amounts as the Company believes are reasonably
adequate.
(x)    Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any Subsidiary has received any
written notice of proceedings relating to the revocation or modification of any
Material Permit.
(y)    Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
that would be required to be reported on Form 10-K pursuant to Item 404 of
Regulation S-K with the Company or any of its Subsidiaries (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the Company's Knowledge, any corporation, partnership, trust or
other entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.
(z)    Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. During the twelve months prior to the date hereof neither the
Company nor any of its Subsidiaries have received any written notice or
correspondence from any accountant relating to any material weakness in any part
of the system of internal accounting controls of the Company or any of its
Subsidiaries.
(aa)    Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 of the General
Rules and Regulations under the Exchange Act) that comply with the requirements
of the Exchange Act as applicable to the Company; and such disclosure controls
and procedures have been designed to

-15-

--------------------------------------------------------------------------------



ensure that all material information required to be disclosed by the Company and
its Subsidiaries is accumulated and communicated to the Company’s management,
including the Company’s principal executive officer and principal financial
officer by others within those entities.
(bb)    Sarbanes-Oxley Act. The Company is in compliance in all material
respects with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.
(cc)    Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
(dd)    Indebtedness. Except as disclosed in the SEC Reports, neither the
Company nor any of its Subsidiaries (i) has any outstanding Indebtedness (as
defined below), or (ii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, and (C) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses.
(ee)    Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or, to the Company’s Knowledge,
employs any member of a union. The Company believes that its relations with its
employees are good. Except as disclosed in the SEC Reports, during the period
covered by the SEC Reports, no executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the Securities Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer's employment with the
Company or any such Subsidiary. To the knowledge of the Company or any such
Subsidiary, no executive officer

-16-

--------------------------------------------------------------------------------



of the Company or any of its Subsidiaries is in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer is not reasonably expected to subject the Company or any such
Subsidiary to any material liability with respect to any of the foregoing
matters.
(ff)    Labor Matters. The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(gg)    Environmental Laws. The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all material permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in each
of the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
(hh)    Tax Status. The Company and each of its Subsidiaries during the prior
three (3) year period (i) has made or filed all material foreign, federal and
state income and all other material tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company know of no basis for any
such claim.

-17-

--------------------------------------------------------------------------------



(ii)    U.S. Real Property Holding Corporation. The Company is not, nor has it
ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Investor's request.
(jj)    Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
(kk)    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).
(ll)    Manipulation of Price. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) other than the Agent, sold, bid for, purchased, or
paid any compensation for soliciting purchases of, any of the Securities, or
(iii) other than the Agent, paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of the Company.
(mm)    FDA. The Company and each of its Subsidiaries have operated and
currently are in compliance with all applicable rules and regulations of the FDA
or any other federal, state, local or foreign governmental body exercising
comparable authority, except where the failure to so operate or be in compliance
would not reasonably be expected to have a Material Adverse Effect. All
preclinical and clinical studies conducted by or, to the Company’s Knowledge, on
behalf of the Company to support approval for commercialization of the Company’s
products have been conducted by the Company, or to the Company’s Knowledge by
third parties, in compliance with all applicable federal, state or foreign laws,
rules, orders and regulations, except for such failure or failures to be in
compliance which would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. The Company has not received any oral
or written notice or correspondence from the FDA or any foreign, state or local
governmental body exercising comparable authority requiring the termination,
suspension, or clinical hold of any tests or preclinical or clinical studies, or
such written notice or correspondence from any Institutional Review Board or
comparable authority requiring the termination or suspension of a

-18-

--------------------------------------------------------------------------------



clinical study, conducted by or on behalf of the Company, which termination,
suspension, or clinical hold would reasonably be expected to have a Material
Adverse Effect.
3.2    Representations, Warranties and Covenants of the Investors. Each Investor
hereby, as to itself only and for no other Investor, represents, warrants and
covenants to the Company and the Agent as follows:
(a)    Organization; Authority. Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
(b)    No Public Sale or Distribution. Such Investor is (i) acquiring the Common
Shares, in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and such Investor does not have a present arrangement
to effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Investor does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act and pursuant to the applicable terms of the Transaction
Documents.
(c)    Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, (i) an “accredited investor” as defined in
Rule 501(a) under the Securities Act and (ii) an “institutional investor” as
defined in Financial Industry Regulatory Authority Rule 5110(d)(4)(B). Such
Investor is not a registered broker dealer registered under Section 15(a) of the
Exchange Act, or a member of the Financial Industry Regulatory Authority, Inc.
or an entity engaged in the business of being a broker dealer. Except as
otherwise disclosed in writing to the Company on Exhibit B-2 (attached hereto)
on or prior to the date of this Agreement, such Investor is not affiliated with
any broker dealer registered under Section 15(a) of the Exchange Act, or a

-19-

--------------------------------------------------------------------------------



member of the Financial Industry Regulatory Authority, Inc. or an entity engaged
in the business of being a broker dealer. After giving effect to the purchase of
Common Shares hereunder, such Investor, together with its Affiliates and any
other Person with whom such Investor has identified, or will have identified,
itself as part of a “group” in a public filing made with the SEC involving the
Company’s securities, will not beneficially own more than 19.99% of the
Company’s outstanding Common Stock or voting power. Such Investor does not
presently intend to, alone or together with others, make a public filing with
the SEC to disclose that it has (or that it together with such other Persons
have) acquired, or obtained the right to acquire, as a result of the purchase by
such Investor of the Common Shares (when added to any other securities of the
Company that it or they then own or have the right to acquire), in excess of
19.99% of the outstanding shares of Common Stock or the voting power of the
Company. Such Investor maintains its principal executive office at the location
specified in Exhibit A.
(d)    Experience of Such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.
(e)    Access to Information. Such Investor acknowledges that it has reviewed
the Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from, the
Company and its representatives concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents. Such Investor acknowledges that either it has access to
the SEC Reports or has received copies of the SEC Reports.
(f)    General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated

-20-

--------------------------------------------------------------------------------



over the Internet or presented at any seminar or, to its knowledge, any other
general solicitation or general advertisement.
(g)    No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
(h)    No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.
(i)    Prohibited Transactions. No Investor, directly or indirectly, and no
Person acting on behalf of or pursuant to any understanding with any Investor,
has engaged in any purchases or sales of any securities, including any
derivatives, of the Company (including, without limitation, any Short Sales
involving any of the Company’s securities) (a “Transaction”) since the time that
such Investor was first contacted by the Company, the Agent or any other Person
regarding an investment in the Company. Such Investor covenants that neither it
nor any Person acting on its behalf or pursuant to any understanding with such
Investor will engage, directly or indirectly, in any Transactions prior to the
time the transactions contemplated by this Agreement are publicly disclosed.
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps, derivatives and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker-dealers
or foreign regulated brokers. Other than to other Persons party to this
Agreement, such Investor has maintained the confidentiality of all disclosures
made to it in connection with the transactions contemplated herein (including
the existence and terms of this transaction).
(j)    Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they

-21-

--------------------------------------------------------------------------------



are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances.
(k)    Legends. It is understood that, except as provided in Section 4.1(b) of
this Agreement, certificates evidencing such Securities shall bear the legend
set forth in Section 4.1(b).
(l)    No Legal, Tax or Investment Advice. Such Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor confirms and agrees that: (i) it is making its investment decision
based on its own independent evaluation of the Company, including the
representations and warranties being made by the Company in this Agreement; and
(ii) it has not relied on the advice of, or any representations by, any of the
Agents or any affiliates or representatives thereof in making such decision.
Such Investor understands that the Agent has acted solely as the agent of the
Company in this placement of the Securities and not to the Investor, and that
the Agent makes no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith. Such Investor acknowledges that he has not
relied on any information or advice furnished by or on behalf of the Agent.
(m)    Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Investor.
(n)    Reliance on Exemptions.  Such Investor understands that the Securities
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Investor set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.
(o)    Regulation M. Such Investor is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Investors.

-22-

--------------------------------------------------------------------------------



(p)    No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
4.1    Transfer Restrictions.
(q)    The Investors covenant that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, the Company may require the transferor to provide to the Company an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its Transfer Agent, without any such legal
opinion, except to the extent that the Transfer Agent requests such legal
opinion, any transfer of Securities by an Investor to an Affiliate of such
Investor, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Securities.
(r)    The Investors agree to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

-23-

--------------------------------------------------------------------------------



In addition, if any Investor is an Affiliate of the Company, certificates
evidencing the Securities issued to such Investor shall bear a customary
“affiliates” legend.
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account of The Depository Trust Company (“DTC”), if, unless otherwise required
by state securities laws, (i) such Securities are registered for resale under
the Securities Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, the form
and substance of which opinion shall be reasonably acceptable to the Company,
that the sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (iii)
such holder provides the Company with reasonable assurance that the Securities
can be sold, assigned or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company) or have been sold under Rule 144. If the
Company shall fail for any reason or for no reason to issue to the holder of the
Securities within five (5) Trading Days after the holder has provided reasonable
evidence to the Company of the occurrence of any of (i) through (iii) above (the
date such evidence is provided to the Company, the “Removal Date”), a
certificate without such legend to the holder or to issue such Securities to
such holder by electronic delivery at the applicable balance account at DTC (as
defined below), and if on or after such Trading Day the holder purchases (in an
open market transaction or otherwise) Common Shares to deliver in satisfaction
of a sale by the holder of such Securities that the holder anticipated receiving
without legend from the Company (a “Buy-In”), then the Company shall, within
three (3) Business Days after the holder's request and in the holder's
discretion, either (i) pay cash to the holder in an amount equal to the holder's
total purchase price (including brokerage commissions, if any) for the Common
Shares so purchased (the “Buy-In Price”), at which point the Company's
obligation to deliver such unlegended Securities shall terminate, or (ii)
promptly honor its obligation to deliver to the holder such unlegended
Securities as provided above and pay cash to the holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
Common Shares, times (B) the Closing Price on the Removal Date.
(s)    The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities, and if required under the terms
of such agreement, loan or arrangement, the Company will not object to and shall
permit (except as prohibited by law) such Investor to transfer pledged or
secured Securities to the pledgee or secured parties. Except as required by law,
such a pledge or transfer would not be subject to approval of the Company, no
legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Investor and its
pledgee or secured party. Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations

-24-

--------------------------------------------------------------------------------



pursuant to Section 6.4 shall not extend to any Proceeding or Losses arising out
of or related to this Section 4.1(c).
4.2    Furnishing of Information. Until the date that any Investor owning Common
Shares may sell all of them without restriction or limitation under Rule 144 of
the Securities Act (or any successor provision) (including, without limitation,
the requirement to be in compliance with Rule 144(c)(1)), the Company covenants
to use its commercially reasonable efforts to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.
4.3    Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.
4.4    [Intentionally Omitted].
4.5    Securities Laws Disclosure; Publicity. The Company shall, (i) on or
before 8:30 a.m., New York time, on the first Trading Day following execution of
this Agreement, issue a press release describing the sale of the Securities
contemplated hereby and (ii) file a Current Report on Form 8-K with the SEC (the
“8-K Filing”) describing all material terms of the transactions contemplated by
the Transaction Documents and including as exhibits to such Current Report on
Form 8-K the Transaction Documents (including the schedules and the names, and
addresses of the Investors and the amount(s) of Securities respectively
purchased), in the form and at the time required by the Exchange Act.
Thereafter, the Company shall use commercially reasonably efforts to timely file
any filings and notices required by the SEC or applicable law with respect to
the transactions contemplated hereby and provide copies thereof to the Investors
promptly after filing. Except as herein provided, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
press release without the prior written consent of such Investor, unless
otherwise required by law. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents not to, provide any Investor with any information that the Company
reasonably believe to be material nonpublic information regarding the Company or
any of its Subsidiaries from and after the issuance of the above referenced
press release without the express written consent of such Investor.

-25-

--------------------------------------------------------------------------------



4.6    Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Securities for working capital and general corporate purposes,
including, without limitation, servicing of debt and funding milestone
obligations as they become due. The Company also may use a portion of the net
proceeds, currently intended for general corporate purposes, to acquire or
invest in technologies, products or services that complement its business,
although the Company has no present plans or commitments and is not currently
engaged in any material negotiations with respect to these types of
transactions. Pending these uses, the Company intends to invest the net proceeds
from this offering in short-term, interest-bearing, investment-grade securities,
or as otherwise pursuant to the Company's customary investment policies.
4.7    Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D. The Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investors at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Investors on or prior to the Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.
4.8    Acknowledgement. Each Investor hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Investor hereunder may sell the Securities in accordance with
the plan of distribution contained in the Registration Statement (if it is
selling such securities pursuant to the Registration Statement) and, if it does
so, it will comply therewith and with the related prospectus delivery
requirements unless an exemption therefrom is available. Each Investor,
severally and not jointly with the other Investors, agrees that if it is
notified by the Company in writing at any time that the Registration Statement
registering the resale of the Securities is not effective or that the prospectus
included in such Registration Statement no longer complies with the requirements
of Section 10 of the Securities Act, the Investor will refrain from selling such
Securities until such time as the Investor is notified by the Company that such
Registration Statement is effective or such prospectus is compliant with Section
10 of the Exchange Act, unless such Investor is able to, and does, sell such
Securities pursuant to an available exemption from the registration requirements
of Section 5 of the Securities Act.
4.9    Subsequent Equity Sales. From the date hereof until the later of (i) 90
days from the date hereof and (ii) the Effective Date of the Initial
Registration Statement filed in connection with the Common Shares (the “Lock-Up
Period”), the Company shall not issue shares of Common Stock or

-26-

--------------------------------------------------------------------------------



Common Stock Equivalents or file any registration statement under the Securities
Act in respect of any Common Stock or Common Stock Equivalents. Notwithstanding
the foregoing, in no event shall this Section 4.9 prohibit the Company from (i)
issuing the Common Shares or filing the Registration Statement in accordance
with the terms hereof, (ii) issuing shares of Common Stock or Common Stock
Equivalents upon the exercise of any options or warrants outstanding on the date
hereof, (iii) issuing shares of Common Stock or Common Stock Equivalents to
employees, directors or consultants pursuant to any stock option or equity
incentive or employee stock purchase plan, (iv) filing a registration statement
on Form S-8 under the Securities Act to register the offer and sale of the
additional shares of Common Stock which became available for issuance under the
Company’s equity incentive plan and employee stock purchase plan on January 1,
2014, (v) filing any post-effective amendments to any currently effective
registration statement, or (vi) adopting a new equity incentive plan, and filing
a registration statement on Form S-8 under the Securities Act to register the
offer and sale of securities to be issued pursuant to such new equity incentive
plan, and issue securities pursuant to such new equity incentive plan
(including, without limitation, the issuance of shares of Common Stock upon the
exercise of options or other securities issued pursuant to such new equity
incentive plan), provided that (1) such new equity incentive plan satisfies the
transaction requirements of General Instruction A.1 of Form S-8 under the
Securities Act and (2) this clause (vi) shall not be available unless each
recipient of shares of Common Stock, or securities exchangeable or exercisable
for or convertible into Common Stock, pursuant to such new equity incentive plan
shall be contractually prohibited from selling, offering, disposing of or
otherwise transferring any such shares or securities during the remainder of the
Lock-Up Period.
ARTICLE V
CONDITIONS
5.1    Conditions Precedent to the Obligations of the Investors. The obligation
of each Investor to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing as though made on and
as of such date (except for representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects as of
such specified date (except for those representations and warranties which are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects as of such specified date)); and

-27-

--------------------------------------------------------------------------------



(b)    Performance. The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
(d)    Listing. The Company shall have submitted a Listing of Additional Shares
Notification with the NASDAQ Global Market covering all of the Securities.
(e)    Company Deliverables. The Company shall have delivered the documents
required to be delivered by the Company at the Closing pursuant to
Section 2.2(a).
(f)    Compliance Certificate. The Company shall have delivered to each Investor
a certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit F.
(g)    Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 7.1.
5.2    Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of the
Investors contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made on
and as of such date (except for representations and warranties that speak as of
a specific date, which shall be true and correct in all material respects as of
such specified date (except for those representations and warranties which are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects as of such specified date)); and
(b)    Performance. The Investors shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.

-28-

--------------------------------------------------------------------------------



(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents
(d)    Purchase Price. The Investors shall have paid the purchase price to the
Company in accordance with Section 2.2(b).
(e)    “Bad Actor” Certifications. Each Insider shall have provided to the
Company an Insider Certification in the form of Exhibit G hereto prior to the
date hereof and on or prior to the Closing Date the Agents shall have provided
to the Company evidence reasonably satisfactory to the Company and its counsel
that (A) none of the Agents is subject to any “bad actor” disqualification
specified in Rule 506(d) of Regulation D, and (B) prior to the Closing Date the
Agents have complied with the “bad actor” disclosure requirements set forth in
Rule 506(e) of Regulation D.
(f)    Termination. This Agreement shall not have been terminated as to the
Company in accordance with Section 7.1.
ARTICLE VI
REGISTRATION RIGHTS
6.1    Registration Statement.
(g)    As promptly as possible, and in any event on or prior to the Initial
Filing Date, the Company shall prepare and file with the SEC a Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the Securities Act and
the Exchange Act) and shall contain (except if otherwise directed by the
Investors holding a majority of the Registrable Securities (the “Majority
Investors”) in writing or requested by the SEC) the “Plan of Distribution” in
substantially the form attached hereto as Exhibit D. To the extent the staff of
the SEC does not permit pursuant to the SEC Guidance all of the Registrable
Securities to be registered on the initial Registration Statement filed pursuant
to this Section 6.1(a) (the “Initial Registration Statement”), the Company shall
file additional Registration Statements (each an “Additional Registration
Statement”) or for any other reason any Registrable Securities are not then
included in a Registration Statement filed under this Agreement, as promptly as
possible, and in any event on or prior to the Additional Filing Date,
successively trying to register on each such Additional

-29-

--------------------------------------------------------------------------------



Registration Statement the maximum number of remaining Registrable Securities
until all of the Registrable Securities have been registered with the SEC.
(h)    The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the SEC as promptly as
practicable after the filing thereof, but in any event prior to the applicable
Required Effectiveness Date, and shall use its commercially reasonable efforts
to keep the Registration Statement continuously effective under the Securities
Act until the earlier of (i) the date that all Registrable Securities covered by
such Registration Statement have been sold or can be sold publicly without
restriction or limitation under Rule 144 (including, without limitation, the
requirement to be in compliance with Rule 144(c)(1)) or (ii) the date that is
two (2) years following the Closing Date (the “Effectiveness Period”); provided
that, upon notification by the SEC that a Registration Statement will not be
reviewed or is no longer subject to further review and comments, the Company
shall request acceleration of such Registration Statement within five (5)
Trading Days after receipt of such notice and request that it becomes effective
on 4:00 p.m. New York City time on the Effective Date and file a prospectus
supplement for any Registration Statement, whether or not required under Rule
424 (or otherwise), by 9:00 a.m. New York City time the day after the Effective
Date.
(i)    The Company shall notify the Investors in writing promptly (and in any
event within two Trading Days) after receiving notification from the SEC that a
Registration Statement has been declared effective.
(j)    Should an Event (as defined below) occur, then upon the occurrence of
such Event, and on every monthly anniversary thereof until the applicable Event
is cured, the Company shall pay to each Investor an amount in cash, as
liquidated damages and not as a penalty, equal to one percent (1.0%) of the
aggregate Purchase Price of the Registrable Securities then held by the
Investor; provided, however, that the total amount of payments pursuant to this
Section 6.1(d) shall not exceed, when aggregated with all such payments paid to
all Investors, ten percent (10%) of the aggregate Purchase Price hereunder. The
payments to which an Investor shall be entitled pursuant to this Section 6.1(d)
are referred to herein as “Event Payments.” Any Event Payments payable pursuant
to the terms hereof shall apply on a pro rated basis for any portion of a month
prior to the cure of an Event. In the event the Company fails to make Event
Payments in a timely manner, such Event Payments shall bear interest at the rate
of one percent (1.0%) per month (prorated for partial months) until paid in
full. All pro rated calculations made pursuant to this paragraph shall be based
upon the actual number of days in such pro rated month. The parties agree that
the Company will not be liable for liquidated damages under this Section 6.1(d)
with respect to (1) any period after the expiration of the Effectiveness Period,
and (2) as to any Registrable Securities which are not permitted by the SEC to
be included in a Registration Statement due solely to SEC Guidance from the time
that it is determined that such Registrable Securities are not permitted to be

-30-

--------------------------------------------------------------------------------



registered so long as not due to any action taken by the Company to register
shares that are not Registrable Securities. In such case, the Event Payments
shall be calculated to only apply to the percentage of Registrable Securities
which are permitted in accordance with SEC Guidance to be included in such
Registration Statement. In the event that the Company registers some but not all
of the Registrable Securities, the 1.0% of liquidated damages referred to above
for any monthly period shall be reduced to equal the percentage determined by
multiplying 1.0% by a fraction, the numerator of which shall be the number of
Registrable Securities for which there is not an effective Registration
Statement at such time and the denominator of which shall be the number of
Registrable Securities at such time. The Required Effectiveness Date for a
Registration Statement shall be extended without default or liquidated damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
the Registration Statement on a timely basis results from the failure of an
Investor to timely provide the Company with information requested by the Company
and necessary to complete the Registration Statement in accordance with the
requirements of the Securities Act (in which case the Required Effectiveness
Date would be extended with respect to Registrable Securities held by such
Investor).
For such purposes, each of the following shall constitute an “Event”:
(i)    a Registration Statement is not filed on or prior to its Filing Date or
is not declared effective on or prior to its Required Effectiveness Date;
(ii)    except as provided for in Section 6.1(e) (the “Excluded Events”), after
the Effective Date of a Registration Statement, an Investor is not permitted to
sell Registrable Securities under the Registration Statement (or a subsequent
Registration Statement filed in replacement thereof) for any reason (other than
the fault of such Investor) for an aggregate of twenty (20) or more consecutive
Trading Days or for more than an aggregate of forty (40) Trading Days in any
twelve month period (whether or not consecutive);
(iii)    except as a result of the Excluded Events, the Common Stock is not
listed or quoted, or is suspended from trading, on an Eligible Market for a
period of three Trading Days (which need not be consecutive Trading Days) during
the Effectiveness Period; and
(iv)    at any time during the period commencing from the six (6) month
anniversary of the Closing Date and ending at the termination of the
Effectiveness Period, if a Registration Statement is not available for the
resale of all of the Registrable Securities (other than the fault of such
Investor or because all Registrable Securities cannot be registered due to the
SEC Guidance) and the Company shall fail for any reason to satisfy the current
public information requirement under Rule 144(c)(1), other than during any
Allowed Delay (as defined below).
(k)    Notwithstanding anything in this Agreement to the contrary, the Company
may, by written notice to the Investors, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Investors
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any subsequent Registration Statement if the

-31-

--------------------------------------------------------------------------------



Company is engaged in a material merger, acquisition or sale or any other
pending development that the Company believes may be material, and the Board of
Directors determines in good faith, by appropriate resolutions, that, as a
result of such activity, (A) it would be materially detrimental to the Company
(other than as relating solely to the price of the Common Stock) to maintain a
Registration Statement at such time or (B) it is in the best interests of the
Company to suspend sales under such registration at such time. Upon receipt of
such notice, each Investor shall immediately discontinue any sales of
Registrable Securities pursuant to such registration until such Investor is
advised in writing by the Company that the current Prospectus or amended
Prospectus, as applicable, may be used. In no event, however, shall this right
be exercised to suspend sales beyond the period during which (in the good faith
determination of the Company’s Board of Directors) the failure to require such
suspension would be materially detrimental to the Company. The Company’s rights
under this Section 6(e) may be exercised for a period of no more than 20 Trading
Days at a time and not more than three times in any twelve-month period, without
such suspension being considered as part of an Event Payment determination (an
“Allowed Delay”). Immediately after the end of any suspension period under this
Section 6(d), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Investors to publicly resell their
Registrable Securities pursuant to such effective Registration Statement.
(l)    The Company shall not, from the date hereof until the Effective Date of
the Initial Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) relating to the Company’s employee benefit plans
registered on Form S-8 or, in connection with an acquisition, on Form S-4. For
the avoidance of doubt, the Company shall not be prohibited from preparing and
filing with the SEC a registration statement relating to an offering of Common
Stock by existing stockholders of the Company under the Securities Act pursuant
to the terms of registration rights held by such stockholders.
6.2    Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
(a)    Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors or their counsels who have supplied the
Company with email addresses copies of all such documents proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Investors (it being acknowledged and agreed that if an Investor does not object
to or comment on the aforementioned documents within the three Trading Day
period, then the Investor shall be

-32-

--------------------------------------------------------------------------------



deemed to have consented to and approved the use of such documents). The Company
shall reflect in each such document when so filed with the SEC such comments
regarding the Investors and the plan of distribution as the Investors may
reasonably and promptly propose no later than two Trading Days after the
Investors have been so furnished with copies of such documents as aforesaid.
(b)     (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented; provided, however, that, subject to applicable requirements, each
Investor shall be responsible for the delivery of the Prospectus to the Persons
to whom such Investor sells any of the Securities (including in accordance with
Rule 172 under the Securities Act), and each Investor agrees to dispose of
Registrable Securities in compliance with the plan of distribution described in
the Registration Statement and otherwise in compliance with applicable federal
and state securities laws.
(c)    Notify the Investors as promptly as reasonably possible, and if requested
by the Investors, confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) any
Registration Statement or any post-effective amendment is declared effective;
(iii) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (iv) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (v) the financial
statements included in any Registration Statement become ineligible for
inclusion therein.
(d)    Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

-33-

--------------------------------------------------------------------------------



(e)    If requested by an Investor, provide such Investor and Counsel to the
lead investor, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto, including financial statements and
schedules, and all exhibits to the extent requested by such Person (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the SEC; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the SEC’s EDGAR system.
(f)    Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
(g)    (i) In the time and manner required by each Trading Market on which the
Common Stock is listed, prepare and file with such Trading Market an additional
shares listing application covering all of the Registrable Securities; (ii) use
commercially reasonable best efforts to take all steps necessary to cause such
Registrable Securities to be approved for listing on each such Trading Market as
soon as possible thereafter; (iii) if requested by an Investor, provide to such
Investor evidence of such approval; and (iv) except as permitted under Section
6.1(e), during the Effectiveness Period, maintain the listing of such
Registrable Securities on each such Trading Market or another Eligible Market.
(h)    Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Investors in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Investor requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
for so long as required, but not to exceed the duration of the Effectiveness
Period, and to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

-34-

--------------------------------------------------------------------------------



(i)    If requested by the Investors, cooperate with the Investors to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by this Agreement and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Investors
may reasonably request.
(j)    Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
(k)    It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor or to make any Event Payments
set forth in Section 6.1(d) to such Investor that such Investor furnish to the
Company the information specified in Exhibits B-1, B-2 and B-3 hereto and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.
(l)    The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.
(m)    Not identify any Investor as an underwriter without its prior written
consent in any public disclosure or filing with the SEC, the Trading Market or
any Eligible Market and any Investor being deemed an underwriter by the SEC
shall not relieve the Company of any

-35-

--------------------------------------------------------------------------------



obligations it has under this Agreement; provided, however, that the foregoing
shall not prohibit the Company from including the disclosure found in the “Plan
of Distribution” section attached hereto as Exhibit D in the Registration
Statement. In addition, and notwithstanding anything to the contrary contained
herein, if the Company has received a comment by the SEC requiring an Investor
to be named as an underwriter in the Registration Statement (which
notwithstanding the commercially reasonable efforts of the Company is not
withdrawn by the SEC) and such Investor elects in writing not to be named as a
selling stockholder in the Registration Statement, the Company shall not be in
default hereunder with respect to the registration of such Investor’s
Registrable Securities and the Investor shall not be entitled to any Event
Payments with respect to such Registration Statement.
6.3    Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company (excluding for the avoidance of doubt underwriting discounts and
commissions), including without limitation (a) all registration and filing fees
and expenses incurred by the Company, including without limitation those related
to filings with the SEC, any Trading Market, any required filing with the
Financial Industry Regulatory Authority by the Agent, and in connection with
applicable state securities or Blue Sky laws, (b) printing expenses (including
without limitation expenses of printing certificates for Registrable
Securities), (c) messenger, telephone and delivery expenses, (d) fees and
disbursements of counsel for the Company, (e) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, and (f) all listing fees to be paid
by the Company to the Trading Market.
6.4    Indemnification
(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to any violation by the
Company of the Securities Act, the Exchange Act, any state securities law, or
any rule or regulation thereunder related to the offer and sale of the
Registrable Securities, any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any Prospectus or any form of
Company prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made)

-36-

--------------------------------------------------------------------------------



not misleading, except to the extent, but only to the extent, that (A) such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding such Investor furnished in writing to
the Company by such Investor (or their counsel) for use therein, or to the
extent that such information relates to such Investor or such Investor's
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved by such Investor (or their counsel) expressly for use in the
Registration Statement, or (B) with respect to any prospectus, if the untrue
statement or omission of material fact contained in such prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company to the
Investor, and the Investor seeking indemnity hereunder was advised in writing
not to use the incorrect prospectus prior to the use giving rise to Losses.
(b)    Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Investor (or their counsel) in writing to the Company specifically for inclusion
in such Registration Statement or such Prospectus or to the extent that (i) such
untrue statements or omissions are based solely upon information regarding such
Investor furnished to the Company by such Investor (or their counsel) in writing
expressly for use therein, or to the extent that such information relates to
such Investor or such Investor’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved by such Investor (or their
counsel) expressly for use in the Registration Statement (it being understood
that the information provided by the Investor to the Company in Exhibits B-1,
B-2 and B-3 and the Plan of Distribution set forth on Exhibit D, as the same may
be modified by such Investor and other information provided by the Investor to
the Company in or pursuant to the Transaction Documents constitutes information
reviewed and expressly approved by such Investor in writing expressly for use in
the Registration Statement), such Prospectus or such form of Prospectus or in
any amendment or supplement thereto. In no event shall the liability of any
selling Investor hereunder be greater in amount than

-37-

--------------------------------------------------------------------------------



the dollar amount of the net proceeds received by such Investor upon the sale of
the Registrable Securities giving rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 45 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless

-38-

--------------------------------------------------------------------------------



of whether it is ultimately determined that an Indemnified Party is not entitled
to indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
(d)    Contribution. If a claim for indemnification under Section 6.4(a) or  (b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable out-of-pocket
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
6.5    Dispositions. Each Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a

-39-

--------------------------------------------------------------------------------



notice from the Company of the occurrence of any event of the kind described in
Sections 6.2(c)(v), (vi) or (vii), such Investor will discontinue disposition of
such Registrable Securities under the Registration Statement until such Investor
is advised in writing by the Company that the use of the Prospectus, or amended
Prospectus, as applicable, may be used. The Company may provide appropriate stop
orders to enforce the provisions of this paragraph. Each Investor, severally and
not jointly with the other Investors, agrees that the removal of the restrictive
legend from certificates representing Securities as set forth in this Section
4.1 is predicated upon the Company’s reliance that the Investor will comply with
the provisions of this subsection.
6.6    No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Investors in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than the
Registrable Securities.
ARTICLE VII
MISCELLANEOUS
7.1    Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided, however, that the right to terminate this Agreement shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time, and provided further that no such termination will
affect the right of any party to sue for any breach by the other party (or
parties) and shall not affect any provisions hereof that expressly survive
termination in accordance with the terms hereof.
7.2    Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees in connection with the sale and issuance of the Securities.
7.3    Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company and the
Investors will execute and deliver to the Investors such further documents as
may be reasonably requested in order to give practical effect to the intention
of the parties under the Transaction Documents.

-40-

--------------------------------------------------------------------------------



7.4    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section  prior to 6:30 p.m.
(New York City time) on a Trading Day, (b) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
7.5    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Majority Investors. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Investors under Article VI may be given by
Investors holding at least a majority of the Registrable Securities to which
such waiver or consent relates.
7.6    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
7.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
(other than by merger) without the prior written consent of the Investors. Any
Investor may assign its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Securities, provided (i) such transferor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company promptly after such
assignment, (ii) the Company is furnished with written notice of (x) the name
and address of such transferee or assignee and (y) the Registrable Securities
with respect to which such registration rights are being transferred or
assigned, (iii) following such transfer or assignment, the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws, (iv) such transferee agrees
in writing to be bound, with respect to the

-41-

--------------------------------------------------------------------------------



transferred Securities, by the provisions hereof that apply to the “Investors”
and (v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.
7.8    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Company and each Investor and their
respective successors and permitted assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, other than
those persons mentioned in the preceding sentence or otherwise explicitly
mentioned in this Agreement, any legal or equitable right, remedy or claim under
or in respect of this Agreement, or any provisions herein contained, this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person; except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.
7.9    Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

-42-

--------------------------------------------------------------------------------



7.10    Survival. The representations and warranties of the Company contained
herein shall survive the Closing for a period of one (1) year from the Closing
Date. The agreements and covenants contained herein shall survive for the
applicable statute of limitations.
7.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
7.12    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
7.13    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
7.14    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such

-43-

--------------------------------------------------------------------------------



obligation (other than in connection with any action for temporary restraining
order) the defense that a remedy at law would be adequate.
7.15    Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.
7.16    Independent Nature of Investors' Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
7.17    Indemnity of Agent. Each party hereto agrees for the express benefit of
the Agent, its affiliates and representatives that:
(a)    the Agent or any of its affiliates or representatives (i) have any duties
or obligations other than those specifically set forth herein or in the
engagement letter, dated January 17, 2014, between the Company and the Agent
(the “Engagement Letter”), or (ii) shall be liable (x) for any action taken,
suffered or omitted by the Agent in good faith and reasonably believed to be
authorized

-44-

--------------------------------------------------------------------------------



or within the discretion or rights or powers conferred upon it by this Agreement
or any Transaction Document or (y) for anything with the Agent may do or refrain
from doing in connection with this Agreement or any Transaction Document, except
for the Agent’s own willful misconduct or bad faith or that of its affiliates or
representatives.
(b)    the Agent and any of its affiliates or representatives shall be entitled
to (i) rely on, and shall be protected in acting upon any certificate,
instrument, opinion, notice, letter or any other document or security delivered
to any of them by or on behalf of the Company and (ii) be indemnified by the
Company for acting as Agent hereunder pursuant to the indemnification provisions
set forth in the Engagement Letter, which are hereby incorporated by reference
herein.
7.18    Conflict Waiver. Each party to this Agreement acknowledges that Company
Counsel, outside general counsel to the Company, has in the past performed and
is or may now or in the future represent one or more Investors or their
affiliates in matters unrelated to the transactions contemplated by this
Agreement (the “Financing”), including representation of such Investors or their
affiliates in matters of a similar nature to the Financing. The applicable rules
of professional conduct require that Company Counsel inform the parties
hereunder of this representation and obtain their consent. Company Counsel has
served as outside general counsel to the Company and has negotiated the terms of
the Financing solely on behalf of the Company. The Company and each of the
Investors hereby (a) acknowledge that they have had an opportunity to ask for
and have obtained information relevant to such representation, including
disclosure of the reasonably foreseeable adverse consequences of such
representation; (b) acknowledge that with respect to the Financing, Company
Counsel has represented solely the Company, and not any Investor or any
stockholder, director or employee of the Company or any Investor; and (c) gives
its informed consent to Company Counsel’s representation of the Company in the
Financing.


[SIGNATURE PAGES TO FOLLOW]



-45-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
ALIMERA SCIENCES, INC.
By:        
Name:
Title:
Address for Notice:
6120 Windward Parkway, Suite 290
Alpharetta, GA 30005


Facsimile No.:
Telephone No.:
Attn:
With a copy to:    
Facsimile:
Telephone:
Attn:































 

--------------------------------------------------------------------------------









COMPANY SIGNATURE PAGE





-2-

--------------------------------------------------------------------------------

 

Investor Signature Page
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of January __, 2014 (the “Purchase
Agreement”) by and among Alimera Sciences, Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
        


By:         
Name:
Title:


Address of Principal Executive Officer:     
        
        
Telephone No.: _________________________    
Facsimile No.:     
Email Address: __________________________
Number of Shares:     


Aggregate Purchase Price: $    





 

--------------------------------------------------------------------------------











Exhibits:
A    Schedule of Investors
B    Instruction Sheet for Investors
C    Opinion of Company Corporate Counsel
D    Plan of Distribution
E    Company Transfer Agent Instructions
F    Compliance Certificate
G    Insider Certificate





-2-

--------------------------------------------------------------------------------

 

Exhibit A
Schedule of Investors


Investor
Common Shares
Purchase Price
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
$




 

--------------------------------------------------------------------------------

 

Exhibit B
INSTRUCTION SHEET FOR INVESTOR
(to be read in conjunction with the entire Securities Purchase Agreement)
A.Complete the following items in the Securities Purchase Agreement:
1.
Complete and execute the Investor Signature Page. The Agreement must be executed
by an individual authorized to bind the Investor.

2.
Exhibit B-1 - Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire.
3.
Exhibit B-2 - Registration Statement Questionnaire:

Provide the information requested by the Registration Statement Questionnaire.
4.
Exhibit B-3 - Investor Certificate:

Provide the information requested by the Investor Certificate.
5.    Exhibit B-4 - Securities Delivery Instructions:
Provide the information requested by the Securities Delivery Instructions.
5.
Return, via facsimile, the signed Securities Purchase Agreement including the
properly completed Exhibits B-1 through B-4, to:



Facsimile:
Telephone:
Attn:


6.
After completing instruction number five (5) above, deliver the original signed
Securities Purchase Agreement including the properly completed Exhibits  B-1
through B-4 to:



Facsimile:
Telephone:
Attn:
B.Instructions regarding the wire transfer of funds for the purchase of the
Shares will be telecopied to the Investor by the Company at a later date.

 

--------------------------------------------------------------------------------






-2-

--------------------------------------------------------------------------------

 

Exhibit B-1
ALIMERA SCIENCES, INC.
STOCK CERTIFICATE QUESTIONNAIRE


 
Please provide us with the following information:
 
1.
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:
____________________
2.
The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:
____________________
3.
The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:
____________________
 
 
____________________
 
 
____________________
 
 
____________________
 
 
____________________
4.
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:
____________________




 

--------------------------------------------------------------------------------

 

Exhibit B-2
ALIMERA SCIENCES, INC.
REGISTRATION STATEMENT QUESTIONNAIRE


In connection with the Registration Statement, please provide us with the
following information regarding the Investor.
1.     Please state the Investor's name exactly as it should appear in the
Registration Statement:
______________________________________________________________________


Except as set forth below, the Investor does not hold any equity securities of
the Company on behalf of another person or entity.
State any exceptions here:
______________________________________________________________________
If the Investor is not a natural person, please identify the natural person or
persons who will     have voting and investment control over the Registrable
Securities owned by the Investor:


______________________________________________________________________


2. Address of the Investor:
______________________________________________________
______________________________________________________
Telephone: __________________________
Fax: ________________________________
Contact Person: _______________________
3. Has the Investor had any position, office or other material relationship
within the past three years with the Company or its affiliates? (Include any
relationships involving the Investor or its affiliates, officers, directors, or
principal equity holders (5% or more) that has held any position or office or
has

 

--------------------------------------------------------------------------------



had any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.)
_______     Yes            _______     No
If yes, please indicate the nature of any such relationship below:
______________________________________________________________________


4. Except as set forth below in this Item 4, the Investor does not beneficially
own (within the meaning of Rule 13d-3 under the Exchange Act) any securities of
the Company.
(a) Number (and type) of Registrable Securities beneficially owned:
______________________________________________________________________
(b) Number (and type) of securities of the Company other than Registrable
Securities beneficially owned:
______________________________________________________________________
(c) Number (and type) of Registrable Securities which the undersigned wishes to
be included in the Registration Statement:
______________________________________________________________________
5. Except as set forth below in this Item 5, the Investor is not the beneficial
or registered owner of any Registrable Securities or any other securities of the
Company, other than the securities listed above in Item 4.
State any exceptions here:
______________________________________________________________________    
    

-2-

--------------------------------------------------------------------------------



6. Has the Investor made or is it aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?
_______     Yes            _______     No
If yes, please describe the nature and amount of such arrangements.
______________________________________________________________________


7.
FINRA Matters

(a)    State below whether the Investor is a member of FINRA.
Yes: __________
No: __________



(b)    State below whether (i) any associate or affiliate of the Investor is a
member of FINRA, a controlling shareholder of a FINRA member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) the
Investor or any associate or affiliate of the Investor owns any stock or other
securities of any FINRA member not purchased in the open market; or (iii) the
Investor or any associate or affiliate of the Investor has made any outstanding
subordinated loans to any FINRA member. If the Investor is a general or limited
partnership, a no answer asserts that no such relationship exists for the
Investor as well as for each of its general or limited partners.
Yes: __________
No: __________



If “yes,” please identify the FINRA member and describe the Investor's
relationship, including, in the case of a general or limited partner, the name
of the partner:
______________________________________________________________________


(c) If the answer to Item 7 (b) is yes, did the Investor acquire the Registrable
Securities in the ordinary course of business (if not, please explain)?

-3-

--------------------------------------------------------------------------------



______________________________________________________________________
(d) If the answer to Item 7(b) is yes, did the Investor, at the time of purchase
of the Registrable Securities, have any agreements, plans or understandings,
directly or indirectly, with any person to distribute the Registrable Securities
(if yes, please explain)?
______________________________________________________________________
If the Investor answered “no” to Question 7(a) and 7(b), it need not respond to
Question 7(e).
Note that in general we will be required to identify any registered
broker-dealer as an underwriter in the Registration Statement. Note that if the
Investor is an associate or affiliate of a broker-dealer and did not purchase
the Registrable Securities in the ordinary course of business or at the time of
purchase had any arrangements or understandings, directly or indirectly, to
distribute the securities, the Investor may be required to be identified as an
underwriter in the Registration Statement.
(e)    State below whether the Investor or any associate or affiliate of the
Investor has been an underwriter, or a controlling person or member of any
investment banking or brokerage firm which has been or might be an underwriter
for securities of the Corporation or any affiliate thereof including, but not
limited to, the common stock now being registered.


Yes: __________
No: __________

If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.
______________________________________________________________________



-4-

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT
The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information which should be made as a result of any developments,
including the passage of time. The undersigned also agrees to provide the
Company and the Company’s counsel any and all such further information regarding
the undersigned promptly upon request in connection with the preparation,
filing, amending, and supplementing of the Registration Statement (or any
prospectus contained therein). The undersigned hereby consents to be named as a
selling stockholder in the Registration Statement and to the use of all such
information in the Registration Statement.
The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.
The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto, and agrees during the Effectiveness Period and any
additional period in which the undersigned is making sales of Shares under and
pursuant to the Registration Statement, and agrees during such periods to notify
the Company immediately of any misstatement of a material fact in the
Registration Statement, and of the omission of any material fact necessary to
make the statements contained therein not misleading.


Dated: __________
______________________________
Name


______________________________
Signature


______________________________
Name and Title of Signatory

-5-

--------------------------------------------------------------------------------



Exhibit B-3
ALIMERA SCIENCES, INC.
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS
If the investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.


CERTIFICATE
The undersigned certifies that the representations and responses below are true
and accurate:
(a)    The investor has been duly formed and is validly existing and has full
power and authority to invest in the Company. The person signing on behalf of
the undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.
(b)    Indicate the form of entity of the undersigned:
____    Limited Partnership
____    General Partnership
____    Limited Liability Company
____    Corporation
____    Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):     
        
(Continue on a separate piece of paper, if necessary.)
____    Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries):     
        
(Continue on a separate piece of paper, if necessary.)
____    Other form of organization (indicate form of organization (    
).

-6-

--------------------------------------------------------------------------------



(c)    Indicate the approximate date the undersigned entity was formed:     .
(d)    In order for the Company to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.
___
1.    A bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

___
2.    A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

___
3.    An insurance company as defined in Section 2(13) of the Securities Act;

___
4.    An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section  2(a)(48) of that Act;

___
5.    A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

___
6.    A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

___
7.    An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

___
8.    A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

___
9.    Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;

___
10.    A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule  506(b)(2)(ii) of the Exchange Act;

___
11.    An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity


-7-

--------------------------------------------------------------------------------



owners of the undersigned, and the investor category which each such equity
owner satisfies:     
    
(Continue on a separate piece of paper, if necessary.)
(e)
As of the date hereof, please set forth below the dollar amount of securities in
the aggregate in your portfolio or under management, including investments held
by wholly owned subsidiaries.

$____________


(f)        Please set forth in the space provided below the (i) states, if any,
in the U.S. in which you maintained your principal office during the past two
years and the dates during which you maintained your office in each state,
(ii) state(s), if any, in which you are incorporated or otherwise organized and
(iii) state(s), if any, in which you pay income taxes.
    
    
    


Dated:__________________________, 201__
        
Print Name of Investor
        
Name:
Title:
(Signature and title of authorized officer, partner or trustee)





-8-

--------------------------------------------------------------------------------



Exhibit B-4


SECURITIES DELIVERY INSTRUCTIONS






Please instruct us as to where you would like the Securities delivered to at
Closing:






Name: _________________________________________________________


Company: ______________________________________________________


Address: ________________________________________________________


________________________________________________________


Telephone: _______________________________________________________




Other Special Instructions: ___________________________________________


_________________________________________________________________

-9-

--------------------------------------------------------------------------------

 

Exhibit C
OPINION OF COMPANY CORPORATE COUNSEL



 

--------------------------------------------------------------------------------

 

Exhibit D
PLAN OF DISTRIBUTION


The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:


ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
an exchange distribution in accordance with the rules of the applicable
exchange;
privately negotiated transactions;
short sales;
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;
a combination of any such methods of sale; and
any other method permitted pursuant to applicable law.
The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.


Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is

 

--------------------------------------------------------------------------------



customary in the types of transactions involved. Any profits on the resale of
shares of common stock by a broker-dealer acting as principal might be deemed to
be underwriting discounts or commissions under the Securities Act. Discounts,
concessions, commissions and similar selling expenses, if any, attributable to
the sale of shares will be borne by a selling stockholder. The selling
stockholders may agree to indemnify any agent, dealer or broker-dealer that
participates in transactions involving sales of the shares if liabilities are
imposed on that person under the Securities Act.


The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.


The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.


The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.


We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.



-2-

--------------------------------------------------------------------------------



The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.


In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.


We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.


We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earliest of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement, (2) the date on
which all of the shares may be sold without restriction pursuant to Rule 144 of
the Securities Act and (3) two years from the date of this prospectus.



-3-

--------------------------------------------------------------------------------

 

Exhibit E
COMPANY TRANSFER AGENT INSTRUCTIONS


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, NY 11219




Attention:
Ladies and Gentlemen:


Reference is made to that certain Securities Purchase Agreement, dated as of
January 27, 2014 (the “Agreement”), by and among Alimera Sciences, Inc., a
Delaware corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”) of Common Stock
of the Company, par value $0.01 per share (the “Common Stock”)
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):
(i)  to issue shares of Common Stock upon transfer or resale of the Common
Shares
You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares has been declared
effective by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”) and that resales of
the Common Shares may be made thereunder in accordance with the Plan of
Distribution set forth in the prospectus relating thereto, or (ii) sales of the
Common Shares may be made in conformity with Rule 144 under the Securities Act
(“Rule 144”), (b) if applicable, a copy of such registration statement, and (c)
notice from legal counsel to the Company or any Holder that a transfer of Common
Shares owned by such Holder has been effected either pursuant to the Plan of
Distribution included in the registration statement (and a prospectus delivered
to the transferee) or pursuant to Rule 144, then, unless otherwise required by
law, within three (3) business days of your receipt of the notice referred to in
(c), you shall issue the certificates representing the Common Shares so sold to
the transferees registered in the names of such transferees, and such
certificates shall not bear any legend restricting transfer of the Common Shares
thereby and should not be subject to any stop-transfer restriction.

 

--------------------------------------------------------------------------------



A form of written confirmation (to be used in connection with any sale) from the
Company’s outside legal counsel that a registration statement covering resales
of the Common Shares has been declared effective by the SEC under the Securities
Act is attached hereto as Exhibit I.
Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (678) 990-5740.
Very truly yours,
ALIMERA SCIENCES, INC.
By:         
Name:
Title:
THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
this day of ___________, 20__
AMERICAN STOCK TRANSFER & TRUST COMPANY, INC.
By:         
Name:     
Title:     


Enclosures

-2-

--------------------------------------------------------------------------------

 

EXHIBIT I
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, NY 11219




Attention:
Re:    Alimera Sciences, Inc.
Ladies and Gentlemen:
[We are][I am] counsel to Alimera Sciences, Inc. a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of January, 2014 (the “Securities
Purchase Agreement”), entered into by and among the Company and the buyers named
therein (collectively, the “Holders”) pursuant to which the Company issued to
the Holders shares (the “Common Shares”) of the Company's common stock, par
value $0.01 per share (the “Common Stock”). Pursuant to the Securities Purchase
Agreement, the Company agreed, among other things, to register the Common Shares
under the Securities Act of 1933, as amended (the “1933 Act”), for resale by the
Holders. In connection with the Company's obligations under the Securities
Purchase Agreement, on January 27, 2014, the Company filed a Registration
Statement on Form S-3 (File No. 333-_____________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names each of the Holders as a selling
stockholder thereunder.
In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC's staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the Common
Shares are available for resale under the 1933 Act pursuant to the Registration
Statement.
This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common

 

--------------------------------------------------------------------------------



Stock to the Holders as contemplated by the Company's Irrevocable Transfer Agent
Instructions dated [________ __], 20[ ].
Very truly yours,
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
By:_____________________
CC:    

-2-

--------------------------------------------------------------------------------

 

EXHIBIT F
FORM OF OFFICER’S CERTIFICATE
January __, 2014
The undersigned, the President and Chief Executive Officer of Alimera Sciences,
Inc., a Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of January 27, 2014 by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):
1.
The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case, such representations and warranties are true and correct in all
respects) as of the date when made and as of the date hereof, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date, which were true and correct in all material respects as
of such earlier date (except those (except for those representations and
warranties which are qualified as to materiality, in which case, such
representations and warranties were true and correct in all respects as of such
specified date).

2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the date
hereof.

[Signature Page Follows]






--------------------------------------------------------------------------------



Exhibit G


INSIDER CERTIFICATION
 











-2-